Opinion issued May 2, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00873-CV
                            ———————————
                        STEVE RAMON, JR., Appellant
                                        V.
      COLONIAL COUNTY MUTUAL INSURANCE COMPANY, AS
          SUBROGEE OF CYNTHIA ST. JULIAN, Appellee



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-19328



                          MEMORANDUM OPINION

      Appellant, Steve Ramon, Jr., attempts to appeal from a final default judgment,

signed on June 5, 2012. We dismiss the appeal for lack of jurisdiction.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if any party timely files a motion

for new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law. See TEX. R.

APP. P. 26.1(a); see also TEX. R. CIV. P. 296, 329b(a), (g). The time to file a notice

of appeal also may be extended if, within fifteen days after the deadline to file the

notice of appeal, a party properly files a motion for extension. See TEX. R. APP. P.

10.5(b), 26.3; see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)

(holding motion for extension of time is implied when appellant, acting in good faith,

files notice of appeal beyond rule 26.1 deadline and within rule 26.3 fifteen-day

extension period).

      Here, the trial court signed the final default judgment on June 5, 2012. The

clerk’s record filed in this Court on March 1, 2017, does not reflect that appellant

filed a motion for new trial, motion to modify, or request for findings of fact and

conclusions of law that would have extended the time to file a notice of appeal.

Accordingly, appellant’s notice of appeal was due by July 5, 2012, or by July 20,

2012, with a fifteen-day extension. See TEX. R. APP. P. 26.1, 26.3; Verburgt, 959

S.W.2d at 617. Appellant untimely filed his notice of appeal on October 27, 2016.




                                          2
      On March 14, 2017, the Clerk of this Court notified appellant, at the address

provided in the clerk’s record, that his appeal was subject to dismissal for want of

jurisdiction unless, by March 28, 2017, he filed a written response showing how this

Court has jurisdiction over this appeal. See TEX. R. APP. P. 42.3(a). The notice was

returned with the following marked on the envelope: “return to sender, not

deliverable as addressed, unable to forward.” Appellant has not provided any other

mailing address or responded to the March 14, 2017 notice.1 See TEX. R. APP. P.

42.3(a); see also id. 9.1(b) (requiring unrepresented party to provide his mailing

address on all documents filed with court).

      Appellant’s notice of appeal, filed on October 27, 2016, was untimely.

Without a timely filed notice of appeal, this Court lacks jurisdiction over the appeal.

See TEX. R. APP. P. 25.1; Brown Mech. Servs., Inc. v. Mountbatten Sur. Co., 377

S.W.3d 40, 44 (Tex. App.—Houston [1st Dist.] 2012, no pet.). Accordingly, we

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




1
      Appellant’s notice of appeal did not include a mailing address, telephone number,
      or email address. See TEX. R. APP. P. 9.1(b).
                                          3